DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-8, 10-12 and 14-15 are the subject of this NON-FINAL Office Action.  Claims 9, 13 and 16-20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of inclined groove configuration of Figure 2 with traverse in the reply filed on 07/21/2022 is acknowledged.  Applicants argue that Figures 7-9 are comparative embodiments.  It is not clear how this renders the restriction improper.  Claims 1, 19 and 20 encompass these comparative tire embodiments (e.g. with only first, second and fourth inclined grooves in Fig. 7, or first, second and third inclined grooves, or first, second and fifth inclined grooves in Fig. 9).  In other words, Applicants’ claims encompass embodiments of these comparative tires.  Thus, the restriction requirement is hereby made FINAL.
Claims 9, 13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	
Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Claim 1 recites:
each of the fourth inclined grooves (19) intersects one of the second inclined grooves (17), and intersects one of the adjacent first inclined grooves (16) at a position on the outboard shoulder main groove side of the midpoint of the length of the first inclined groove.

The italicized phrase is confusing.  To simplify, “the fourth inclined grooves (19) . . . intersects one of the adjacent first inclined grooves (16) at a position on the outboard shoulder main groove side of the midpoint of the length of the first inclined groove.”

    PNG
    media_image1.png
    532
    511
    media_image1.png
    Greyscale

However, the actual figures of the claimed tread show fourth inclined grooves (19) intersect first inclined grooves (16) near or adjacent the shoulder main groove (5).  None of the embodiments in the drawings includes “the fourth inclined grooves (19) . . . intersects one of the adjacent first inclined grooves (16) at a position on the outboard shoulder main groove side of the midpoint of the length of the first inclined groove.”  Thus, it is not clear if Applicants actually intend this.
	Furthermore, “at a position on the outboard shoulder main groove side of the midpoint of the length of the first inclined groove” is confusing.  The repetitive use of prepositions “on” and “of” renders this clause confusing.  The preposition “of” is used to express a relationship between two things.  First, it is unclear how “a position on the outboard shoulder main groove side” is part of or related to “the midpoint of the length of the first inclined groove.”  “The midpoint of the length of the first inclined groove” is shown as 11c in Figure 2 above (horizontal position).  A “position on the outboard shoulder main groove side” is a circumferential position (vertical position in Figure 2).  How this vertical position is related to the horizontal position is not explained in the claim.
	Second, “midpoint of the length of the first inclined groove” fails to explained how the midpoint is measured.  For example, among other interpretations, the midpoint can be the midpoint based on a curved line lengthwise bisecting first groove 16 (shown as hashed line in Figure 2); or a straight line from groove 7 to groove 5.  These different interpretations yield different midpoints. Thus, the “midpoint of the length of the first inclined groove” is unclear.
	In sum, the Office cannot determine the “midpoint of the length of the first inclined groove,” or the “position on the outboard shoulder main groove side” without conjecturing as to their meanings.

Prior Art
The following prior art is pertinent, especially to claims 19 and 20: US 2012/0318419 (Fig. 2); EP3078507A1 (Fig. 5).

Allowable Subject Matter
The tire with outboard middle land region 11 of Figure 2 is allowable in light of Tables 1-3 which demonstrate improvements in snow performance and steering performance using the first (16), second (17), third (18), fourth (19) and fifth (20) grooves.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743